DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3, 6 and 14 are objected to because of the following informalities:  
As to claim 3, applicant should amend “each strip” to “each strip of the at least one elongate metal strip” to clarify that the claim is referring to the at least one strip previously mentioned.  
As to claim 6, applicant should amend “each reservoir” to “each reservoir of the at least one fluid reservoir” to clarify that the claim is referring to the at least one fluid reservoir previously mentioned.  
As to claim 14, applicant should amend “each reservoir” to “each reservoir of the at least one fluid reservoir” to clarify that the claim is referring to the at least one fluid reservoir previously mentioned.  
As to claim 14, applicant should amend “the range 1 mL to 10 mL” to “[a] 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “insertion mechanism for inserting an injection needle” and “drive mechanism for unwinding said at least one strip… and for rewinding said strip…” in claim 1, The examiner notes that claim 5 does recite sufficient structure to perform the recited function of the drive mechanism and thus claim 5 is not considered to invoke 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner will interpret the limitations as not being required.
Claim 2 recites the limitation “its wound unwound state” in line 1. Even though claim 1 referred to unwinding of the at least one strip, the limitation of an unwound state was never described/claimed so this term lacks a proper antecedent base.
Claim 2 recites the limitation "its longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the free end of said strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "its correct position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respective reservoir" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "such as" in lines 2-3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner will interpret the limitations as not being required.
Claim 10 recites the limitation "the end of injection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 10, claim limitation “means for guaranteeing that said insertion mechanism can be actuated in order to retract the injection needle out from the injection zone only after the end of injection” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails When injection has terminated, the insertion actuator 8 retracts the plunger 9, and the return spring 12 removes the needle from the injection site, as can be seen in FIGS. 7 and 13.  The end of injection may be identified by mechanical and/or software verification means, e.g. monitoring the turning of a reel 30 carrying a strip 3”. This still though does not explain or make clear what the corresponding structure, material, or acts for performing the entire claimed function of “for guaranteeing that said actuation mechanism can be actuated” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 11 recites the limitation "the end of injection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 13, it is not clear if the “at least two reservoirs, in particular three reservoirs” is intended to include the “at least one fluid reservoir” already recited in claim 1 or if claim 13 refers to different reservoirs. The examiner will assume that they refer to and/or could be the same reservoirs.
Regarding claim 13, the phrase "in particular" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner will interpret the limitations as not being required.

Regarding claim 15, the phrase "optionally" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner will interpret the limitations as not being required.
Claims 2-15 are also rejected as they depend from a rejected base and/or intervening claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2015/0209505 A1, hereafter 'Hanson') in view of Langley et al. (US 2004/0092877 A1, hereafter ‘Langley’), and further in view of Plumptre (US 2012/0172804 A1).
As to claim 1, Hanson discloses an automatic fluid injection device (Figs. 1A-6) comprising: an upper body (upper housing 12A) comprising: at least one injection system (power and control system 400) that is controlled by power supply means (para 0070) and that is triggered by a user interface (start button 14), such as at least one actuator button (para 0035); and an insertion mechanism (200) for inserting an injection needle (para 0047-0051); and a base body (lower body 12B) for coming into contact with an injection zone (lower housing 12B can comprise an adhesive patch and comprises on-body sensor 24 which comes in contact with patient – para 0036, 0070, Figs. 1A-1C) and comprising: at least one fluid reservoir (barrel 58), each containing an injection piston (110); and a needle assembly including said injection needle (not explicitly shown however needles described in para unwinding the tether 512 reduces the resistance it provides on the piston 110A, 110B and permits the biasing member 122 to expand from its energized state, thereby driving the plunger seal 60 for drug delivery” – para 0065).
Hanson does not expressly recite that the strip (tether 512) is made of spring metal. Langley teaches a strip (semi rigid belt 12) made of spring metal (see para 0017 – “The semi rigid belt 12 may be manufactured from any suitable material, for example spring steel or a plastics material”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Hanson in view of Langley such the strip is a spring metal strip. One would have been motivated to do so as Langley demonstrates that spring metal is a known type of material for use as a tether/belt in injection devices (see para 0017 of Langley).
Hanson and Langley are silent to the drive mechanism being for rewinding said strip on said reel after injection. Plumptre discloses a drive mechanism (motor) being for rewinding a strip (elongate element 38) on a reel (60) after injection (“the motor is adapted to re-wind the belt or cable so as to move the piston in a second axial direction opposite to the first to re-set the drive mechanism” – para 0015). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Hanson/Langley with Plumptre such that the drive mechanism of Hanson rewinds said strip on said reel after injection. One would have been motivated to do so in order to re-set the drive mechanism for future use (see para 0015 of Plumptre).

As to claim 2, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses wherein, in its unwound state, said strip is curved along its longitudinal axis (see Figs. 2, 3, 6 of Hanson showing curves in 512).
As to claim 3, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses wherein each strip is delivered via a guide so that the free end of said strip is in its correct position for engaging with said piston of the respective reservoir (see Fig. 3 and para 0056 of Hanson, the strip 512 is shown fastened to inside of piston 110 such that 
As to claim 4, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses wherein said drive mechanism comprises an electric motor and a worm gear drive (para 0010, 0013, 0016, 0065).
As to claim 5, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses wherein said insertion mechanism comprises an insertion actuator (activation mechanism 14 which is shown to include a button on an outer surface of the housing – see Figs. 1A-1C & para 0048, 0051) and needle movement means (“a biasing member such as a spring may be employed to provide sufficient force to cause the needle and cannula to pierce the skin of the patient” – para 0048).
As to claim 6, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses wherein said base body includes a dispenser pipe (fluid conduit 30), including a respective priming needle for each reservoir (“Upon proper activation of the device 10, the fluid pathway connection 300 is enabled to connect the sterile fluid conduit 30 to the drug container of the drive mechanism 100.  Such connection may be facilitated by a piercing member, such as a needle, penetrating a pierceable seal of the drug container of the drive mechanism 100” – para 0043, emphasis added).
As to claim 7, Hanson in view of Langley and Plumptre teaches the device according to claim 6 as described above. Hanson further discloses means for priming said device while assembling said upper body on said base body (see para 0040 which discloses priming the drive mechanism – Hanson makes no mention of any restriction as to when the priming can occur and thus the examiner is interpreting the priming to be capable of being performed while assembling said upper body on said base body).
As to claim 8, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses means for guaranteeing that said insertion mechanism (8. 9) can be actuated in order to insert the injection needle into the injection zone after priming (the wording of “can be” is not the same as saying the said insertion mechanism can only be activated after priming – Hanson discloses that its inputs, including priming, “may be received by the user directly acting on the drug pump 10, such as by use of the activation mechanism 14 or a different control interface, or the system 400 may be configured to receive such inputs from a remote control device.  Additionally or alternatively, such inputs may be pre-programmed” (see para 0040) – actuation of the insertion mechanism of Hanson is thus “guaranteed” inasmuch as the instant application guarantees actuation of its insertion mechanism).
As to claim 9, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses means for guaranteeing that said injection system can be actuated only after the injection needle has penetrated into the injection zone (see para 0041 which teaches “activation of the device may require a delayed depression (i.e., pushing) of the activation mechanism 14 of the drug pump 10 prior to drug pump activation” and para 0051 which teaches “At the end of the insertion stage, the refraction biasing member is permitted to expand in the proximal direction from its initial energized state”).
As to claim 12, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above. Hanson further discloses wherein said base body includes a sticker (adhesive patch 26) for fastening onto the injection zone (Fig. 1A, para 0070).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Langley and Plumptre as applied to claim 1 above, and further in view of John (US 2005/0277912 A1).
As to claim 13, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above, but is silent to wherein said base body includes at least two reservoirs, in particular three reservoirs.
John discloses a drug delivery system having multiple reservoirs (see Figs. 2-4) for mixing various drugs or delivering various drugs to a patient (see abstract, para 0125).
It would have been obvious to one having ordinary skill in the art to have modified Hanson (as already modified above) such that said base body includes at least two reservoirs based off of John. One would have been motivated to do so in order to configure Hanson to be able to mix and/or deliver different types of drugs (see abstract, para 0125 of John).


John discloses batteries including rechargeable batteries (see para 0076, 0091, 0160).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Hanson (as already modified above) further in view of John such that the battery is a rechargeable battery. One would have been motivated to do so so that the battery can be reused/repowered after use (see para 0076, 0091, 0160 of John).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Langley and Plumptre as applied to claim1 above, and further in view of Flaherty et al. (US 2002/0040208 A1, hereafter 'Flaherty').
As to claim 14, Hanson in view of Langley and Plumptre teaches the device according to claim 1 as described above, but does not expressly recite wherein each reservoir has a fluid content in the range 1 mL to 10 mL, advantageously about 3 mL.
Flaherty discloses a patient infusion system and teaches “The volume of reservoir 30 is chosen to best suit the therapeutic application of the fluid delivery device 10 impacted by such factors as available concentrations of medicinal fluids to be delivered, acceptable times between refills or disposal of the fluid delivery device 10, size constraints and other factors.  For treatment of Type I diabetic patients, a reservoir of less than 5 ml, specifically 3 ml is appropriate” (para 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the fluid content of each reservoir of Hanson (as already modified above) to have any of various values including in the range 1 mL to 10 mL based off the teachings of Flaherty. One would have been motivated to do so in order to best suit the therapeutic application at hand (see para 0047 of Flaherty).

Allowable Subject Matter
No claims are currently allowed.

Claim 11 depends from claim 10 and thus is also not being given a prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783